—Appeals (1) from a judgment of the County Court of Broome County (Smith, J.), rendered October 2, 1997, which revoked defendant’s probation and imposed a sentence of imprisonment, and (2) from a judgment of said court, rendered October 2, 1997, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
We reject defendant’s contention that the concurrent prison terms of 1 to 3 years in connection with his violation of probation and 2V4 to 4V2 years imposed upon his plea of guilty of attempted burglary in the second degree were harsh and excessive. Notably, defendant derived a substantial benefit by being allowed to plead guilty to the burglary charge in satisfaction of, inter alia, two indictments. Furthermore, County Court chose not to impose consecutive sentences. A review of the record reveals that County Court considered all of the relevant factors and circumstances here, including defendant’s youth, and we find no reason to interfere with its exercise of discretion (see, People v Mitchell, 242 AD2d 795).
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the judgments are affirmed.